Case 1:19-cv-02316-RC Document 113 Filed 09/10/21 Page 1 of 2

United States Court of Appeals
District of Columbia Circuit

David Alan Carmichael, Et al.
Plaintiffs RCase No: 1:19-CV-2316-RC
V. Re: Rule 25(a) or (b)

Antony L. Blinken, Er. A/.

Defendants

Motion To Substitute Plaintiff William Mitchell Pakosz

Comes now Rick Dale Hollingsworth, pursuant to Rule 25 (a) or (b) moving to place me as
the substitute for Plaintiff William Mitchell Pakosz. The parties were notified of his death on
July 5, 2021 (Copy of notice — Attachment | and Death Certificate Attachment 2). I am
Son-in-law to William Pakosz. As family we discussed with my Father-in-law his intention that
one of us become his successor should he become incompetent as his health was declining, or
that he would eventually die. I have spent much time with my Father-in-law discussing the case
over the last couple of years and I understand the injuries he has suffered because of it. He
communicated his desire to insure that there is a judgement on the law and facts of the case in
order to vindicate his own claims and rights for damages, and other relief, as well as to protect
others that have his religious convictions. William had the fundamentals of this motion prepared
months before he passed. | have interest in ensuring that any damages are paid to William's
estate for the benefit of his wife and family. | move for the Court to schedule a hearing pursuant
to Rule 25(a)(3), to be served to the parties pursuant to Rule 5.

The parties have been notified by phone or email, and none object.

p. | of 2
Case 1:19-cv-02316-RC Document 113 Filed 09/10/21 Page 2 of 2

I hereby give notice of the foregoing facts and provisions, under penalty of perjury under the
laws of the United States of America.

4
sence (ile — Date: September 8, 2021

Rick Dale Hollingsworth
PO Box 25

Matteson, IL 60443
708-306-0040
grnmachine95(@yahoo.com

p. 2 of 2
